DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-033848 and 2019-183590 was received on 21 October 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 06 October 2021 have been considered by the examiner.

Drawings
The drawings filed on 06 October 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (US PGPub 2014/009519 A1), hereinafter Kumagai, in view of Tanaka et al. (US PGPub 2003/0227505 A1), hereinafter Tanaka.
With regard to Claim 1, Kumagai discloses a recording apparatus (Title;  Abstract) comprising: 
a recording head that performs recording on a medium that is transported (¶0073; head 46; Fig. 1); 
a carriage that has the recording head mounted thereon and is movable in a width direction (x-direction) intersecting a transport direction of the medium (y-direction; carriage 50; Fig. 1; ¶0073); 
a guide member that extends in the width direction and guides the carriage (guide rail 66; Figs. 2-3); and 
a gap adjustment unit that displaces the carriage in a first axis direction to change a gap between the recording head and a support surface (¶0083), 
wherein the gap adjustment unit has a sliding member (114; Fig. 8B; ¶0094) that moves in the width direction integrally with the carriage while the sliding member slides with respect to the guide member (Fig. 8B; ¶0061; x-direction; ¶0094-0095), and 
a cam member  (Figs. 7, 9; cam member 116) that is interposed between the carriage (Fig. 11; carriage housing 88; ¶0083) and the sliding member (Fig. 11; sliding member 114) and has a stepped portion in which a maintenance surface that maintains a position of the carriage in the first axis direction and an adjustment surface that changes the position of the carriage in the first axis direction are alternately arranged in the width direction (Fig. 9B; x direction), 
the gap adjustment unit is configured such that the cam member (116) slides in the width direction (x direction) with respect to the carriage (50) and the sliding member (114)to change the gap (¶0100), 
the stepped portion includes, as the maintenance surface, a first maintenance surface that maintains a position of the carriage with respect to the sliding member at a first position, a second maintenance surface that maintains the position of the carriage with respect to the sliding member at a second position at which the gap is smaller than the gap at the first position, and a third maintenance surface that maintains the position of the carriage with respect to the sliding member at a third position at which the gap is smaller than the gap at the second position (See Fig. 8B below), 
a height difference between the first position and the second position in the first axis direction is larger than a height difference between the second position and the third position in the first axis direction (See Fig. 8B below), 
the stepped portion includes, as the adjustment surface, a first adjustment surface that couples the first maintenance surface and the second maintenance surface (Fig. 8B, the ramp surface between 1st and 2nd maintenance surfaces) and a second adjustment surface that couples the second maintenance surface and the third maintenance surface (Fig. 8B, the ramp surface between 2nd and 3rd maintenance surfaces).

    PNG
    media_image1.png
    413
    632
    media_image1.png
    Greyscale

Kumagai  does not explicitly disclose wherein an inclination angle of the first adjustment surface with respect to a horizontal plane is smaller than an inclination angle of the second adjustment surface with respect to the horizontal plane.
The secondary reference of Tanaka discloses wherein an inclination angle of the first adjustment surface with respect to a horizontal plane is smaller than an inclination angle of the second adjustment surface with respect to the horizontal plane (Fig. 16; θ2 of first adjustment surface smaller angle than θ1 of the first adjustment surface; Note: the 1st adjustment surface is to the left of 13h and θ1 in Fig. 16, but the angle is the same; ¶0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inclination angle difference of Tanaka, with the stepped portion of Kumagai, in order to suppress the sliding load of the carriage to the utmost, as taught by Tanaka (¶0066).

With regard to Claim 2, Kumagai further discloses wherein the gap adjustment unit includes a buffer unit (spring members 128; Fig. 8A; ¶0110) that decreases a displacement speed of the carriage in the first axis direction when the gap is reduced (¶0110, biasing force reduces the rattling between the sliding member and the housing in the z-axis direction).

With regard to Claim 7, Kumagai further discloses wherein the buffer unit includes an elastic member (spring members 128; ¶0152) provided between the sliding member  (114) and the carriage (carriage 50, 88; Figs. 5-8; ¶0152), and the displacement speed of the carriage is reduced by elasticity of the elastic member (¶0110).

With regard to Claim 8, Kumagai further discloses wherein the buffer unit includes a rack and pinion mechanism, a rack (100) constituting the rack and pinion mechanism is provided in the cam member (116) along the width direction (x-direction; Fig. 7), a pinion gear constituting the rack and pinion mechanism is provided on the carriage (Fig. 7; ¶0092), and resistance is applied to the pinion gear upon rotation (friction, i.e. resistance,  amongst mechanical parts is inherent), and the displacement speed of the carriage is reduced (inherent that friction among mechanical parts results in reduction in displacement speed created by the movement of those mechanical parts).

With regard to Claim 9, Kumagai further discloses wherein the cam member displaces in an area in a direction opposite to a direction of a home position of the carriage with respect to a central position of the carriage in the width direction (¶0124, ¶0129-0130, ¶0117; Fig. 2), and the buffer unit is provided in the direction opposite to the direction of the home position of the carriage with respect to the central position of the carriage in the width direction (Figs. 2, 7, 21).

Allowable Subject Matter
Claim3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 3 is that applicants claimed invention includes a recording apparatus wherein the buffer unit acts when the gap is changed from a size defined at the first position to a size defined at the second position, and does not act when the gap is changed from the size defined at the second position to a size defined at the third position.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 3 is that applicants claimed invention includes a recording apparatus wherein the buffer unit includes a rack and pinion mechanism, a rack constituting the rack and pinion mechanism is provided on the sliding member along the first axis direction, a pinion gear constituting the rack and pinion mechanism is provided on the carriage, and resistance is applied to the pinion gear upon rotation, and a displacement speed of the carriage is reduced.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 5 and 6 are allowable because they depend from Claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853